DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 15, 2022 is acknowledged.  Claims 1, 3, 6-12, and 14 are pending in the application.  Claims 2, 4, 5, and 13 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boerboom et al. EP 1080642 (hereinafter “Boerboom”) in view of Geywitz et al. EP 0988792 (hereinafter “Geywitz”) and Chappel et al. EP 1477065 (hereinafter “Chappel”).
With respect to claim 1, Boerboom teaches the production of a baked product, preferably bread (paragraph [0001]).
Regarding the limitation of providing either a shaped bread or pastry dough ball having a surface or a prebaked bread or pastry having a crust, the shaped bread or pastry dough ball hand the prebaked bread or pastry requiring a final baking step and having a crust after the final baking step as recited in claim 1, Boerboom teaches obtaining bread dough pieces after shaping and rounding and before baking (paragraphs [0028], [0031], and [0033]).  After baking, the end product has the right external appearance (crust) (paragraphs [0007] and [0026]). 
Regarding the limitation of applying to the surface of a shaped bread or pastry dough ball or the crust of the prebaked bread or pastry, before the final baking step, a pulverulent flavoring composition, thereby customizing the taste of the bread of pastry after the final baking step via a crust formed from the surface of the shaped bread or pastry dough ball or the crust of the prebaked bread or pastry to which the pulverulent flavoring composition has been applied, wherein the pulverulent flavoring composition consists of:  a support selected from the group consisting of flour, semolina, seeds, cereals, and mixtures thereof as recited in claim 1, Boerboom teaches before baking, flour is spread on the top of the dough pieces (paragraphs [0033] and [0051]; C12, claim 10).  Additionally, Boerboom teaches adding functional ingredients to the dough to modify the characteristics and properties, such as taste, of the final baked product (paragraphs [0009] and [0010]).
However, regarding the limitation of the pulverulent flavoring composition consists of:  1% to 30% of a natural flavoring ingredient selected from the group consisting of a malt, a malt extract, a yeast extract or a deactivated yeast, a dry or a liquid leaven, and combinations thereof, mixed with 70% to 99% of flour (support) as recited in claim 1, Boerboom does not expressly teach this feature.
Geywitz teaches a food ingredient comprising 10-70% of a malt extract mixed with 30-90% of a carrier material such as flour (Abstract and paragraphs [0001], [0010], [0011], and [0015]).  The ranges of malt extract and carrier material of Geywitz overlap the presently claimed ranges of natural flavoring ingredient and support, respectively.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of flavoring (malt extract) and flour in the method of Boerboom based in its suitability for its intended purpose with the expectation of successfully preparing an organoleptically desirable bread product.  One of ordinary skill in the art would have been motivated to do so because Boerboom and Geywitz similarly teach bread products (Boerboom: paragraph [0001] and Geywitz: paragraph [0001]), Geywitz teaches the food ingredient has very good flavor properties and the flavor impression was improved over that of the prior art products (paragraphs [0001] and [0006]), applying particulate material comprising a combination of flour and flavouring across the surface of dough in order to obtain a dough that will produce a baked product with desired appearance and texture was well known in the art before the effective filing date of the claimed invention as evidenced by Chappel (P2, L54-58; and P3, L4-10), Boerboom teaches spreading flour on the top of the fermented dough pieces before baking (paragraphs [0033] and [0051]; C12, claim 10) as well as adding a powdered formulation containing functional ingredient(s), such as malt extract, supplemented with flour to the dough to modify the characteristics and properties, such as taste, of the final baked product (paragraphs [0009]-[0011] and [0014]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).

With respect to claim 3, Boerboom in view of Geywitz and Chappel are relied upon for teachings of the process of claim 1 and have been addressed above.
Regarding the limitation of the natural flavoring ingredient is mixed with the support before being applied to the surface of the shaped bread or pastry dough ball or the crust of the prebaked bread or pastry as recited in claim 3, modified Boerboom teaches this limitation since Boerboom teaches before baking, flour is spread on the top of the dough pieces (paragraphs [0033] and [0051]; C12, claim 10) as well as the powdered formulation contains functional ingredient(s), such as malt extract (natural flavoring ingredient), supplemented with flour (support) (paragraphs [0009]-[0011] and [0014]), Geywitz teaches the malt extract (natural flavoring ingredient) is mixed with the carrier (flour) (paragraph [0015]), and Chappel teaches particulate material comprising a combination of flour (support) and flavouring (P3, L4-7).

 With respect to claim 6, Boerboom in view of Geywitz and Chappel are relied upon for teachings of the process of claim 1 and have been addressed above.
Regarding the limitation of wherein the pulverulent flavoring composition is applied by dusting as recited in claim 6, modified Boerboom teaches this limitation since Boerboom teaches flour is spread on top of the dough pieces before baking (paragraphs [0033] and [0051]) and Chappel teaches dusting refers to the application of  particulate material (combinations of flour and flavouring(s)) onto the surface of the dough and (P2, L54-56 and P3, L4-7).

With respect to claim 8, Boerboom teaches the production of a baked product, preferably bread (paragraph [0001]).
Regarding the limitation of (1) kneading a bread or pastry dough as recited in claim 8, Boerboom teaches mixing to obtain bread dough of homogenous consistency (paragraphs [0028] and [0047]).
Regarding the limitation of (2) dividing the dough as recited in claim 8, Boerboom teaches dividing the dough into dough pieces (paragraphs [0033] and [0048]; and P12, claim 10).
Regarding the limitation of (3) shaping the dough into a shaped dough ball as recited in claim 8, Boerboom teaches shaping and rounding the pieces of dough (paragraphs [0033] and [0049]; and P12, claim 10).
 Regarding the limitation of (4) fermenting the shaped dough ball, the fermented shaped dough ball having a surface as recited in claim 8, Boerboom teaches performing fermentation on the dough and the dough has a top (surface) (paragraphs [0033], [0050], and [0051]; P12, claim 10).
Regarding the limitation of (5) applying a pulverulent flavoring composition consisting of a support selected from the group consisting of flour, semolina, seeds, cereals, and mixtures thereof to the surface of the fermented shaped bread or pastry dough ball as recited in claim 8, Boerboom teaches before baking, flour is spread on the top of the fermented dough pieces (paragraphs [0033] and [0051]; C12, claim 10).  
However, regarding the limitation of the pulverulent flavoring composition consisting of 1% to 30% of a natural flavoring ingredient mixed with 70% to 99% of flour (support), wherein the natural flavoring ingredient is selected from the group consisting of a malt, a malt extract, a yeast extract or a deactivated yeast, a dry or a liquid leaven, and any combination thereof, as recited in claim 8, Boerboom does not expressly teach this feature.
Geywitz teaches a food ingredient comprising 10-70% of a malt extract mixed with 30-90% of a carrier material such as flour (Abstract and paragraphs [0001], [0010], [0011], and [0015]).  The ranges of malt extract and carrier material of Geywitz overlap the presently claimed ranges of natural flavoring ingredient and support, respectively.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of flavoring (malt extract) and flour in the method of Boerboom based in its suitability for its intended purpose with the expectation of successfully preparing an organoleptically desirable bread product.  One of ordinary skill in the art would have been motivated to do so because Boerboom and Geywitz similarly teach bread products (Boerboom: paragraph [0001] and Geywitz: paragraph [0001]), Geywitz teaches the food ingredient has very good flavor properties and the flavor impression was improved over that of the prior art products (paragraphs [0001] and [0006]), applying particulate material comprising a combination of flour and flavouring across the surface of dough in order to obtain a dough that will produce a baked product with desired appearance and texture was well known in the art before the effective filing date of the claimed invention as evidenced by Chappel (P2, L54-58; and P3, L4-10), Boerboom teaches spreading flour on the top of the fermented dough pieces before baking (paragraphs [0033] and [0051]; C12, claim 10) as well as adding a powdered formulation containing functional ingredient(s), such as malt extract, supplemented with flour to the dough to modify the characteristics and properties, such as taste, of the final baked product (paragraphs [0009]-[0011] and [0014]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of (6) baking the fermented shaped bread or pastry dough ball to which the pulverulent flavoring composition has been applied to form a crust on the surface comprising the pulverulent flavoring composition, thereby customizing the taste of bread or pastry via the crust as recited in claim 8, modified Boerboom teaches this limitation since Boerboom teaches baking the resulting dough (paragraphs [0033] and [0051]; and P12, claim 10).  Additionally, Boerboom teaches adding a powdered formulation containing functional ingredient(s), such as malt extract, supplemented with flour to the dough to modify the characteristics and properties, such as taste, of the final baked product (paragraphs [0009]-[0011] and [0014]), Geywitz teaches the food ingredient has very good flavor properties and the flavor impression was improved over that of the prior art products (paragraphs [0001] and [0006]), and Chappel teaches applying particulate material comprising a combination of flour and flavouring across the surface of dough in order to obtain a dough that will produce a baked product with desired appearance and texture (P2, L54-58; and P3, L4-10).

With respect to claim 11, Boerboom in view of Geywitz and Chappel are relied upon for teachings of the process of claim 1 and have been addressed above.
Regarding the limitation of the seeds are sesame seeds or poppy seeds as recited in claim 11, modified Boerboom teaches flour as the dough topping and is silent with respect to seeds as the support material (Boerboom: paragraphs [0033] and [0051]).

With respect to claim 12, Boerboom in view of Geywitz and Chappel are relied upon for teachings of the process of claim 1 and have been addressed above.
Regarding the limitation of the cereals are oat flakes as recited in claim 12, modified Boerboom teaches flour as the dough topping and is silent with respect to cereals as the support material (Boerboom: paragraphs [0033] and [0051]).

With respect to claim 14, Boerboom in view of Geywitz and Chappel are relied upon for teachings of the process of claim 1 and have been addressed above.
Regarding the limitation of wherein the natural flavoring ingredient is mixed with the support by coating the support with the natural flavoring ingredient and drying the coated support before being applied to the surface of the shaped bread or pastry dough ball or the crust of the prebaked bread or pastry as recited in claim 14, modified Boerboom teaches this limitation since Boerboom teaches before baking, flour is spread on the top of the fermented dough pieces (paragraphs [0033] and [0051]; C12, claim 10) as well as adding a powdered formulation containing functional ingredient(s), such as malt extract, supplemented with flour (support) to the dough (paragraphs [0009]-[0011] and [0014]), Geywitz teaches the malt extract (natural flavoring ingredient) is mixed with the carrier (support) and dried (paragraph [0015]), and Chappel teaches applying particulate material comprising a combination of flour and flavouring across the surface of dough (P2, L54-58; and P3, L4-10).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Boerboom et al. EP 1080642 (hereinafter “Boerboom”) in view of Geywitz et al. EP 0988792 (hereinafter “Geywitz”) and Chappel et al. EP 1477065 (hereinafter “Chappel”) as applied to claims 1 and 6 above, and in further view of De Laporte et al. EP 1698229 (hereinafter “De Laporte”).
With respect to claim 7, Boerboom in view of Geywitz and Chappel are relied upon for teachings of the process of claims 1 and 6 and have been addressed above.
Regarding the limitation of the pulverulent flavoring composition is applied by dusting at a rate of from 4 to 100 mg per cm2 of surface of the shaped bread or pastry dough ball or the prebaked bread or pastry as recited in claim 7, modified Boerboom does not expressly disclose this feature.
De Laporte teaches coating an outer surface of a dough product (paragraphs [0001], [0002], [0020], [0038], [0060], and [0062]).  The process includes preparing various types of dough products and coating an outer surface of the dough products such as bread dough (paragraphs [0015], [0020], [0040], [0046], and [0067]). The coating composition may be in the form of a powder or granules and applied by dusting at a rate of 0.01 to .10 g (10 to 100 mg) of the coating composition per cm2 surface of dough product to be coated (paragraphs [0035], [0036], [0038], [0042], [0054], and [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of De Laporte, to dust at a rate as presently claimed with the expectation of successfully preparing an organoleptically desirable bread product.  One of ordinary skill in the art would have been motivated to do so because modified Boerboom and De Laporte similarly teach the preparation of powder dusted dough products, De Laporte teaches the coating performed at this rate provides a uniform distribution (paragraphs [0025], [0035], and [0053]), and said combination would amount to nothing more than a use of known step for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

With respect to claim 9, Boerboom teaches the production of a baked product, preferably bread (paragraph [0001]).
Regarding the limitation of (1’) kneading a bread or pastry dough as recited in claim 9, Boerboom teaches mixing to obtain bread dough of homogenous consistency (paragraphs [0028] and [0047]).
Regarding the limitation of (2’) dividing the bread or pastry dough as recited in claim 9, Boerboom teaches dividing the dough into dough pieces (paragraphs [0033] and [0048]; and P12, claim 10).
Regarding the limitation of (3’) shaping the dough into a shaped bread or pastry dough ball as recited in claim 9, Boerboom teaches shaping and rounding the pieces of dough (paragraphs [0033] and [0049]; and P12, claim 10).
 Regarding the limitation of (4’) fermenting the shaped bread or pastry dough ball, the fermented shaped bread or pastry dough ball having a surface as recited in claim 9, Boerboom teaches performing fermentation on the dough and the dough has a top (surface) (paragraphs [0033], [0050], and [0051]; P12, claim 10).
Regarding the limitation of (5’) applying a pulverulent flavoring composition consisting of a support selected from the group consisting of flour, semolina, seeds, cereals, and mixtures thereof to the surface of the fermented shaped bread or pastry dough ball as recited in claim 9, Boerboom teaches before baking, flour is spread on the top of the fermented dough pieces (paragraphs [0033] and [0051]; C12, claim 10).  
However, regarding the limitation of the pulverulent flavoring composition consisting of 1% to 30% of a natural flavoring ingredient mixed with 70% to 99% of flour (support), wherein the natural flavoring ingredient is selected from the group consisting of a malt, a malt extract, a yeast extract or a deactivated yeast, a dry or a liquid leaven, and any combination thereof, as recited in claim 9, Boerboom does not expressly teach this feature.
Geywitz teaches a food ingredient comprising 10-70% of a malt extract mixed with 30-90% of a carrier material such as flour (Abstract and paragraphs [0001], [0010], [0011], and [0015]).  The ranges of malt extract and carrier material of Geywitz overlap the presently claimed ranges of natural flavoring ingredient and support, respectively.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of flavoring (malt extract) and flour in the method of Boerboom based in its suitability for its intended purpose with the expectation of successfully preparing an organoleptically desirable bread product.  One of ordinary skill in the art would have been motivated to do so because Boerboom and Geywitz similarly teach bread products (Boerboom: paragraph [0001] and Geywitz: paragraph [0001]), Geywitz teaches the food ingredient has very good flavor properties and the flavor impression was improved over that of the prior art products (paragraphs [0001] and [0006]), applying particulate material comprising a combination of flour and flavouring across the surface of dough in order to obtain a dough that will produce a baked product with desired appearance and texture was well known in the art before the effective filing date of the claimed invention as evidenced by Chappel (P2, L54-58; and P3, L4-10), Boerboom teaches spreading flour on the top of the fermented dough pieces before baking (paragraphs [0033] and [0051]; C12, claim 10) as well as adding a powdered formulation containing functional ingredient(s), such as malt extract, supplemented with flour to the dough to modify the characteristics and properties, such as taste, of the final baked product (paragraphs [0009]-[0011] and [0014]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of (6’) prebaking the fermented shaped bread or pastry dough ball to which the pulverulent flavoring composition has been applied to prepare a prebaked shaped bread or pastry dough ball as recited in claim 9, modified Boerboom does not expressly disclose this step.
De Laporte teaches applying a coating composition comprising flavoring ingredient(s) to an outer surface of various dough products such as bread dough (paragraphs [0001], [0015], [0036], [0038], [0040], and [0054]).  The coating may be applied to the dough prior to baking or pre-baking (paragraphs [0043] and [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of De Laporte, to incorporate a pre-baking step in the method of modified Boerboom with the expectation of successfully preparing an organoleptically desirable bread product.  One of ordinary skill in the art would have been motivated to do so because modified Boerboom and De Laporte similarly relate to preparing bread products as well as finally baked products (Boerboom: paragraph [0010]; De Laporte: paragraphs [0002], [0043], and [0067]) and said combination would amount to use of a known step for its intended use in a known environment to accomplish entirely expected result.  Further, Boerboom teaches the process of baking is subject to a lot of variations such as baking duration (paragraph [0008]) and separating one step (baking) into two steps (pre-baking and final baking) does not provide a patentable feature over the prior art when the processes are substantially similar.  There would have been a reasonable expectation of success with said modification.  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).  
Regarding the limitation of (7’) final baking the shaped bread or pastry dough ball to form a crust on the surface comprising the pulverulent flavoring composition, thereby customizing the taste of bread or pastry via the crust as recited in claim 9, modified Boerboom teaches this limitation since Boerboom teaches final baking the resulting dough (paragraphs [0010], [0033] and [0051]; and P12, claim 10) and De Laporte teaches finally baking the coated and pre-baked dough products (paragraphs [0002], [0043], and [0067]).  Additionally, Boerboom teaches adding a powdered formulation containing functional ingredient(s), such as malt extract, supplemented with flour to the dough to modify the characteristics and properties, such as taste, of the final baked product (paragraphs [0009]-[0011] and [0014]), Geywitz teaches the food ingredient has very good flavor properties and the flavor impression was improved over that of the prior art products (paragraphs [0001] and [0006]), and Chappel teaches applying particulate material comprising a combination of flour and flavouring across the surface of dough in order to obtain a dough that will produce a baked product with desired appearance and texture (P2, L54-58; and P3, L4-10).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Boerboom et al. EP 1080642 (hereinafter “Boerboom”) in view of De Laporte et al. EP 1698229 (hereinafter “De Laporte”), Geywitz et al. EP 0988792 (hereinafter “Geywitz”), and Chappel et al. EP 1477065 (hereinafter “Chappel”).
With respect to claim 10, Boerboom teaches the production of a baked product, preferably bread (paragraph [0001]).
Regarding the limitation of (1’) kneading a bread or pastry dough as recited in claim 10, Boerboom teaches mixing to obtain bread dough of homogenous consistency (paragraphs [0028] and [0047]).
Regarding the limitation of (2’) dividing the bread or pastry dough as recited in claim 10, Boerboom teaches dividing the dough into dough pieces (paragraphs [0033] and [0048]; and P12, claim 10).
Regarding the limitation of (3’) shaping the bread or pastry dough into a shaped bread or pastry dough ball as recited in claim 10, Boerboom teaches shaping and rounding the pieces of dough (paragraphs [0033] and [0049]; and P12, claim 10).
 Regarding the limitation of (4’) fermenting the shaped bread or pastry dough ball as recited in claim 10, Boerboom teaches performing fermentation on the dough (paragraphs [0033] and [0050]; P12, claim 10).
Regarding the limitation of (5’) prebaking the fermented shaped bread or pastry dough ball to form a prebaked fermented shaped bread or pastry dough ball having a surface as recited in claim 10, Boerboom does not expressly disclose this step.
De Laporte teaches proofing (fermenting) then pre-baking various dough products such as bread dough (paragraphs [0040], [0043], [0044], [0056], [0059], and [0067]).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of De Laporte, to incorporate a pre-baking step in the method of Boerboom with the expectation of successfully preparing an organoleptically desirable bread product.  One of ordinary skill in the art would have been motivated to do so because modified Boerboom and De Laporte similarly relate to preparing bread products as well as fermented, finally baked products (Boerboom: paragraph [0010]; De Laporte: paragraphs [0002], [0043], and [0067]) and said combination would amount to use of a known step for its intended use in a known environment to accomplish entirely expected result.  Further, Boerboom teaches the process of baking is subject to a lot of variations such as baking duration (paragraph [0008]) and separating one step (baking) into two steps (pre-baking and final baking) does not provide a patentable feature over the prior art when the processes are substantially similar.  There would have been a reasonable expectation of success with said modification.  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).  
Regarding the limitation of (6’) applying a pulverulent flavoring composition consisting of a support selected from the group consisting of flour, semolina, seeds, cereals, and mixtures thereof to the surface of the prebaked fermented shaped bread or pastry dough ball as recited in claim 10, modified Boerboom teaches this limitation since Boerboom teaches before final baking, flour is spread on the top of the fermented dough pieces (paragraphs [0010], [0033], and [0051]; C12, claim 10) and De Laporte teaches proofing (fermenting) then pre-baking bread dough products (paragraphs [0040], [0043], [0044], [0056], [0059], and [0067]) as well as applying a coating composition comprising flavoring ingredient(s) to an outer surface of the proofed (fermented) and prebaked dough products before final baking (paragraphs [0002], [0015], [0036], [0038], [0040], [0043], [0054], and [0067]).  
However, regarding the limitation of the pulverulent flavoring composition consisting of 1% to 30% of a natural flavoring ingredient mixed with 70% to 99% of flour (support), wherein the natural flavoring ingredient is selected from the group consisting of a malt, a malt extract, a yeast extract or a deactivated yeast, a dry or a liquid leaven, and any combination thereof, as recited in claim 10, modified Boerboom does not expressly teach this feature.
Geywitz teaches a food ingredient comprising 10-70% of a malt extract mixed with 30-90% of a carrier material such as flour (Abstract and paragraphs [0001], [0010], [0011], and [0015]).  The ranges of malt extract and carrier material of Geywitz overlap the presently claimed ranges of natural flavoring ingredient and support, respectively.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a combination of flavoring (malt extract) and flour in the method of modified Boerboom based in its suitability for its intended purpose with the expectation of successfully preparing an organoleptically desirable bread product.  One of ordinary skill in the art would have been motivated to do so because Boerboom and Geywitz similarly teach bread products (Boerboom: paragraph [0001] and Geywitz: paragraph [0001]), Geywitz teaches the food ingredient has very good flavor properties and the flavor impression was improved over that of the prior art products (paragraphs [0001] and [0006]), applying particulate material comprising a combination of flour and flavouring across the surface of dough in order to obtain a dough that will produce a baked product with desired appearance and texture was well known in the art before the effective filing date of the claimed invention as evidenced by Chappel (P2, L54-58; and P3, L4-10), Boerboom teaches spreading flour on the top of the fermented dough pieces before baking (paragraphs [0033] and [0051]; C12, claim 10) as well as adding a powdered formulation containing functional ingredient(s), such as malt extract, supplemented with flour to the dough to modify the characteristics and properties, such as taste, of the final baked product (paragraphs [0009]-[0011] and [0014]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Regarding the limitation of (7’) final baking of the prebaked fermented shaped bread or pastry dough ball to which the pulverulent flavoring composition has been applied to form a crust on the surface comprising the pulverulent flavoring composition, thereby customizing the taste of bread or pastry via the crust as recited in claim 10, modified Boerboom teaches this limitation since Boerboom teaches final baking the resulting dough (paragraphs [0010], [0033] and [0051]; and P12, claim 10) and De Laporte teaches finally baking the pre-baked and coated dough products (paragraphs [0002], [0043], and [0067]).  Additionally, Boerboom teaches adding a powdered formulation containing functional ingredient(s), such as malt extract, supplemented with flour to the dough to modify the characteristics and properties, such as taste, of the final baked product (paragraphs [0009]-[0011] and [0014]), Geywitz teaches the food ingredient has very good flavor properties and the flavor impression was improved over that of the prior art products (paragraphs [0001] and [0006]), and Chappel teaches applying particulate material comprising a combination of flour and flavouring across the surface of dough in order to obtain a dough that will produce a baked product with desired appearance and texture (P2, L54-58; and P3, L4-10).

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered. 
Due to the amendments to the claims, the claim objections in the previous Office Action have been withdrawn (P7). 
Applicant’s arguments with respect to the prior art of record have been fully considered, but they are unpersuasive.
Applicant argues Boerboom, however, fails to teach or suggest Applicant’s claimed process for customizing the taste of bread or pastry via the crust formed after the final baking step by applying onto the surface of the dough or a crust of prebaked dough a pulverulent flavoring composition consisting of a natural flavoring ingredient is mixed with a support.  Boerboom describes providing at least 2 distinct types of crumbs in a single loaf, such as a white bread and a dark bread (such as a rye bread) with the use of "improvers". "Improvers" used to prepare the dough are known to include malt-ingredients, such as active malt flour, toasted malt flour, and malt extract. Flour only is applied on top for a "traditional aspect" to provide a coloring after the final bake, which does not "customize" the taste. Again, it is respectfully reminded, that this "traditional aspect" utilized by Boerboom of applying flour onto the surface of the bread dough is an ancestral technique (at least in Europe), as is adding leaven or malt into the bread dough (P7-P9).
Examiner disagrees.  As discussed above, Boerboom teaches before baking, flour is spread on the top of the dough pieces (paragraphs [0033] and [0051]; C12, claim 10).  While Boerboom does not expressly disclose a pulverulent flavoring composition consisting of 1% to 30% of a natural flavoring ingredient selected from the group consisting of a malt, a malt extract, a yeast extract or a deactivated yeast, a dry or a liquid leaven, and combinations thereof mixed with 70% to 99% of flour (support), Geywitz is relied upon for this teaching since Geywitz teaches a food ingredient comprising 10-70% of a malt extract and 30-90% of a carrier material such as flour (Abstract and paragraphs [0001], [0010], and [0011]).  
Applicant respectfully submits, however, that Geywitz and Chappel fail to disclose the above feature related to a pulverulent flavoring composition that consists of 1% to 30% of a natural flavoring ingredient mixed with 70% to 99% of a support, much less one for surface application so that the taste of the bread after the final baking step is customized via the crust, next discussed.  The outstanding Office Action relies on Geywitz's abstract, paragraphs [0001], [0010] and [0011]. These sections teach a storable stable food ingredient composition comprising a carrier, such as flour, a liquid malt-extract and water. Reading Geywitz, a person of ordinary skill in the art would understand that that the Geywitz's food ingredient compositions are described in the context of "bread improver systems", such as for rye bread, to provide darker products, and that these food ingredient compositions are necessarily formed by extruding under pressure. Consequently, Geywitz neither suggests (1) a surface application so that the taste of the bread after the final baking step is customized via the crust formed nor (2) a pulverulent flavoring composition that consists of 1% to 30% of a natural flavoring ingredient mixed with 70% to 99% of a support, as would be required to meet Applicant's claimed features.  The Office Action further relies on Chappel on page 2, lines 54-58 and page 4, line 4-10. However, these sections of Chappel teach dusting of particulate material onto the surface of dough, prior to lamination. Indeed, a person of ordinary skill in the art would understand from Chappel that the dough to which the particulate material is applied is folded so that the particulate material is positioned between layers of dough to prevent delamination. 9 Accordingly, Chappel also fails to teach the surface application so that the taste of the bread after the final baking step is customized via the crust. Therefore, even if the combination of Boerboom with Geywitz and Chappel is assumed to be proper, the combination fails to teach every element of the claimed invention. Specifically, the combination fails to teach the claimed (1) a surface application so that the taste of the bread after the final baking step is customized via the crust and (2) pulverulent flavoring composition consisting of 1% to 30% of a natural flavoring ingredient mixed with 70% to 99% of a support.  Applicant respectfully further traverses the rejection because there is no sufficient evidence of record for the required motivation to modify the bread of Boerboom, which includes at least 2 distinct types of crumbs in a single loaf and utilizes dough "improvers" such as malt flour, by applying to the dough surface Geywitz's food ingredient composition comprising a carrier, such as flour, a liquid malt-extract, and water so that the taste of the bread after the final baking step is customized via the crust.  The record, however, fails, to provide the required evidence of a motivation for a person of ordinary skill in the art to apply to the surface a pulverulent flavoring composition so that the taste of the bread after the final baking step is customized via the crust.  Indeed, both Boerboom and Geywitz teach dough improvers comprising malt flour added into the dough to affect color of the resulting bread. Neither Boerboom nor Geywitz suggests that the application to the surface of the dough these malt-comprising improvers, much less any pulverulent flavoring composition as claimed, would provide any advantage or improvement. In particular neither suggests that applying to the surface a pulverulent flavoring composition so that the taste of the bread after the final baking step is customized via the crust.  Chappel teaches how to form a laminated dough product with a particulate material in between each layer. Similar to Boerboom and Geywitz, Chappel fails to suggest that there would be any improvement of the laminated dough product by applying the particulate material to the dough surface (as a flavoring composition) so that the taste of the bread after the final baking step is customized via the crust.  Consequently, the attempt to bring in the isolated teaching of Geywitz's or Chappel's compositions as a surface-applied flavoring composition so that the taste of the bread after the final baking step is customized via the crust would amount to improperly picking and choosing features from different references without regard to the teachings of the references as a whole. While the required evidence of motivation to combine need not come from the applied references themselves, the evidence must come from somewhere within the record. In this case, there is nothing in the record supporting the Office Action's proposed modification of Boerboom's dough (P9-P12).
Examiner disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the references is found within the references themselves as well as in the knowledge generally available to one of ordinary skill in the art.
As previously discussed, Geywitz teaches a food ingredient comprising 10-70% of a malt extract mixed with 30-90% of a carrier material such as flour and less than 6% water (Abstract and paragraphs [0001], [0010], [0011], and [0015]).  The ranges of malt extract and carrier material of Geywitz overlap the presently claimed ranges of natural flavoring ingredient and support, respectively.  One of ordinary skill in the art would have been motivated to use a combination of flavoring (malt extract) and flour in the method of Boerboom because Boerboom and Geywitz similarly teach bread products, Geywitz teaches the food ingredient has very good flavor properties and the flavor impression was improved over that of the prior art products (paragraphs [0001] and [0006]), applying particulate material comprising a combination of flour and flavouring across the surface of dough in order to obtain a dough that will produce a baked product with desired appearance and texture was well known in the art before the effective filing date of the claimed invention as evidenced by Chappel (P2, L54-58; and P3, L4-10), Boerboom teaches adding a powdered formulation containing functional ingredient(s), such as malt extract, supplemented with flour to the dough to modify the characteristics and properties, such as taste, of the final baked product (paragraphs [0009]-[0011] and [0014]), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  
While Geywitz and Chappel do not disclose all the features of the presently claimed invention, Geywitz and Chappel are used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Additionally, Applicant is reminded one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further as stated in MPEP 2145 III., “[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.” In re Keller, 642 F.2d 413, 425 (CCPA 1981). See also In re Sneed 710 F.2d 1544, 1550 (Fed. Cir. 1983) (“[I]I is not necessarily that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve the ability to combine their specific structures.”).
Applicant argues the claimed invention provides an unexpectedly superior improvement in flavoring a dough product by applying a flavor composition to the surface of dough instead of incorporating the flavor into the dough.  As discussed above, Boerboom teaches the practice of applying only flour to the surface of a dough has been known for hundreds or thousands of years, i.e., the "traditional aspect" noted by Boerboom, and both Boerboom and Geywitz are limited to adding flavoring ingredients, such as malt extract, into the dough composition itself.  The present application compares adding a flavoring composition into the dough composition itself to adding a flavoring composition to the surface so that the taste of the bread after the final baking step is customized via the crust. For example, the specification shows that utilizing by surface-applied pulverulent flavoring composition as claimed enables one to mask a white flour flavor of a baguette and achieve a new and unexpected flavoring customized by the crust. Consequently, none of Boerboom, Geywitz and Chappel predicted such an improvement in flavor of a baked bread/pastry by surface application of a pulverulent flavoring composition so that the taste of the bread/pastry after the final baking step is customized via the crust (P12-P13).
Examiner disagrees.  The improvement in flavoring a dough product with the application of the flavor composition to the surface of the dough was indeed expected in view of the prior art.  As discussed above, Boerboom teaches flour is spread on the top (surface) of the dough pieces before final baking (paragraphs [0010], [0033], and [0051]; C12, claim 10) as well as adding a powdered formulation containing functional ingredient(s), such as malt extract, supplemented with flour to the dough to modify the characteristics and properties, such as taste, of the final baked product (paragraphs [0009]-[0011] and [0014]), Geywitz teaches the food ingredient has very good flavor properties and the flavor impression was improved over that of the prior art products (paragraphs [0001] and [0006]), and Chappel teaches applying particulate material comprising a combination of flour and flavouring across the surface of dough in order to obtain a dough that will produce a baked product with desired appearance and texture (P2, L54-58; and P3, L4-10).  Applicant is reminded any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In other words, the unexpectedness must be sufficient “to secure the validity of the claims in suit.” Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1381 (Fed. Cir. 2005) and MPEP 716.02.
Applicant argues De Laporte is unable to remedy the shortcomings of Boerboom, Geywitz, and Chappel. De Laporte fails to teach or suggest a surface application of a pulverulent flavoring composition pulverulent flavoring composition consisting of 1% to 30% of a natural flavoring ingredient mixed with 70% to 99% of a support as defined in the independent claims 1, 9, and 10. Also, De Laporte fails to provide motivation to utilize the improver compositions of Boerboom and Geywitz incorporated into the dough or the inner lamination layer of Chappel, to the surface of Boerboom's dough so that the taste of the bread after the final baking step is customized via the crust (P13).
Examiner disagrees.  While De Laporte does not disclose all the features of the presently claimed invention, De Laporte is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, the dusting rate of the powdered coating composition to provide uniform distribution (paragraphs [0025], [0035], [0036], [0038], [0042], [0053], [0054], and [0055]) and a pre-baking step since separating one step (baking) into two steps (pre-baking and final baking) does not provide a patentable feature over the prior art when the processes are substantially similar, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793